Title: Abigail Adams to Mary Smith Cranch, 5 March 1798
From: Adams, Abigail
To: Cranch, Mary Smith


        
          
            my dear sister
            Philadelphia march 5th 1798
          
          I received on saturday Evening the 3d March Your kind Letter of 25 Feb’ry. You estimate much too highly the little services I am able to render to my Friends, and you depreciate the value of your own, the benifit of which I have too often experienced to Sit lightly by them, for whilst you visit the widow the orphan, the sick, and console them by your presense, enliven them by your conversation, & prescribe for their necessities, you prove that it is possible to be very benevolent and Charitable, tho with small pecuniary means— when you do all the good in your power, you enjoy all the happiness the practise of virtue can bestow, and long may you receive the Reward.
          Your son has been with us near a fortnight I feel very loth to part with him. he must leave us he Says tomorrow. I believe he has just received Letters from mrs Cranch I will step and ask him how she is.
          I have read Nancys Letter She and the Children are both well. it is dated the 27 Feb’ry she is very anxious for her Brother, Which is very natural I know not how she could be otherways, for tho unfortunate belevolence has been a striking trait in his Character
          Mr & Mrs Law have been three weeks in this city. you know he married miss custos, who seems to inherit all the benevolence of her Grandmother. she is a charming woman the more I See of her the more amiable she appears. she is to Spend the day with me tomorrow, in the family way, for which She seems to be formd. I loved her the more for the friendly manner in which she expresses her Regard for your son and for mrs Cranch and Betsy Eliot who she says, she misses very much. Mrs Law is so easy, so tranquil so unaffected, that her first appearence preposses You in her favour, So different from most of the formal Ladies of this city, yet there is sociabity enough here amongst Some of them. I alway however sit it down when I meet with it, that N England comes in for some share of it. I have visited sometimes & Sit half an hour in company in some families with whose reception and Manners I have been particuliarly gratified. upon making inquiries of my intelligenser

Dr Rush who knows everybody and their connections, I discover that Grandfather or Mother or some relative originated from N England. two Nations are not more different than the N Englanders and many Natives of this city. I must not however be too local which has the preference I have not said—
          You will learn that at length dispatches have arrived from our commissoners, but with them, no prospect of success. we have letters to the 8 Janry I inclose you the paper which contains the Message from the President with the Letter to both Houses—of Congress. we shall now see how the American pulse beat— I fear we shall be driven to War, but to defend ourselves is our duty. War the French have made upon us a long time.
          I cannot learn what is become of mr Beal. is he not yet got to Quincy?
          Let mrs Black know that the Nurse and Baby were with me yesterday. it had, had a bad cold but was better. we put on the cap and it lookd very pretty. I gave the Nurse the 5 dollors sent by mrs Black for which She was very thankfull, and says mrs Black may assure herself that she shall take the best care of the child. she told our people mrs Brisler and Betsy, that mr Black complaind a good deal of the expence, but she could not keep it for less. she had to give at the rate of 15 dollors pr cord for Wood which I know to be true, and that she could not do any other buisness than look after the two Children. she seems to think that carrying the Children by water when the weather becomes pleasent will be less fatigue to them than by land, but this for a future days consideration Louissa desires the Letter to her sister may be sent to her if she is gone to Atkinson. thank mr Cranch for his kind Letter
          I would have the floor painted in the kitchin & the stairs a plain yellow unless the floor is too thin. I believe it is much worn, the closset too. the best time for painting is when there can be time enough for it to dry without any persons treading upon it, and that makes me earnest to have it done quite early, and with boild oil— I should be glad mr Billings would now lay the wall against the Garden as soon as the frost is out the Ground. be so good as to desire mr Porter to lay in a load of Charcoal. dr Tufts will give him money to pay for it. we cannot do without it when we are there. I hope too he will get wood enough home. I must get you to have an Eye to the painting or I fear it will not be done to my mind. as soon as the season will permit I would have persons enough employd to compleat what is to be done—and my strawburry bed Stutson must attend to

very soon in the spring. I should not like any other person should touch it. as to the rest of the Garden, I must look to Tirril to do it I suppose but more of this an other time. I had rather prepare to come Home than to go from it.
          adieu my dear sister / most affectionately / your
          
            A Adams—
          
        
        
          Foreign intercourse the Question upon Nicolas motion was taken to day & regected by the 52 Gentlemen 44 in favour of it, 3 federilist absent
        
      